DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ALAN ROMELLO SMITH,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-2648

                          [February 17, 2022]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
Indian River County; Nicole P. Menz, Judge; L.T. Case Nos.
312021MM000393A and 312021MM001104A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.